Exhibit 10.1

SPI Announces Appointment of New Chief Executive Officer

Shanghai, China—July 1, 2015—Solar Power, Inc. (“SPI” or the “Company”)
(OTCBB:SOPW), a vertically-integrated photovoltaic (“PV”) project developer,
today announced that it has appointed Mr. Roger Dejun Ye as Chief Executive
Officer, with immediate effect. SPI’s current Chief Executive Officer, Mr. Min
Xiahou, will assume the role of the Company’s Deputy Chairman.

Mr. Ye, 42, currently serves as a partner in four solar funds focusing on
investing in and acquiring domestic and international solar projects. He was
also the CEO of Yangtze Investment Co., Ltd., a joint investment platform of
Solar Power Fund and China Three Gorges Corporation focusing on overseas solar
projects, from 2011 to 2013.

From 2006 to 2011, Mr. Ye held various positions at Suntech Power Holdings Co.,
Ltd. (“Suntech”), including head of global sales. Prior to Suntech, Mr. Ye
worked at Siemens Limited China for over eight years, serving in key sales roles
in the company’s mobile communications division. Mr. Ye obtained his master’s
degree in applied physics from Shanghai Jiao Tong University in 1999.

“We are pleased to welcome Roger to join us as CEO at a very exciting time for
SPI,” said Xiaofeng Peng, Chairman of SPI. “Roger has been deeply involved in
the evolution of the global solar industry, and I am confident that we will
benefit from his leadership and experience as SPI continues to execute on its
ambitious growth strategy.”

“On behalf of myself and the board, I especially want to express our deep
appreciation for Min Xiahou’s leadership and important contributions to SPI’s
success. I look forward to continuing to work together closely with Min in his
new capacity as Deputy Chairman.”

About Solar Power, Inc. (OTCBB: SOPW)

Solar Power, Inc. (“SPI” or the “Company”) is a global leader in enabling
photovoltaic (“PV”) solutions for business, residential, government and utility
customers and investors. SPI focuses on the downstream PV market including the
development, financing, installation, operation and sale of utility-scale and
residential solar power projects in China, Japan, Europe and North America. The
Company also operates an innovative online energy e-commerce and investment
platform, www.solarbao.com, which enables individual and institutional investors
to purchase innovative PV-based investment and other products; as well as
www.solartao.com, a B2B e-commerce platform offering a range of PV products. The
Company has its operating headquarters in Shanghai and global operations in
Asia, Europe, North America and Australia.

For additional information visit: www.spisolar.com, www.solarbao.com,
www.solarbao.com.hk or www.solartao.com.



--------------------------------------------------------------------------------

Safe Harbor Statement

This release contains certain “forward-looking statements” relating to the
business of SPI, its subsidiaries and the solar industry, which can be
identified by the use of forward-looking terminology such as “will,” “expects,”
“anticipates,” “future,” “intends,” “plans,” “believes,” “estimates,” “expects”
or similar expressions. These statements constitute “forward-looking” statements
within the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended, and as defined
in the U.S. Private Securities Litigation Reform Act of 1995. Among other
things, the quotations from management in this press release contain
forward-looking statements. These forward-looking statements involve known and
unknown risks and uncertainties, including uncertainties regarding whether the
transactions contemplated will be successfully completed. All forward-looking
statements are expressly qualified in their entirety by this cautionary
statement and the risks and other factors detailed in the company’s reports
filed with the Securities and Exchange Commission. The company undertakes no
obligation to publicly update or revise any forward-looking statements, whether
as a result of new information, future events or otherwise, except as may be
required under applicable securities law.

Contact:

Amy Liu, Solar Power, Inc. (800) 548-8767